Exhibit 99.2 IN THE UNITED STATES BANKRUPTCY COURT FOR THE WESTERN DISTRICT OF MISSOURI KANSAS CITY DIVISION In re: INTERSTATE BAKERIES CORPORATION, etal., Debtors. ) Chapter 11 Case No. 04-45814 (JWV) Jointly Administered DISCLOSURE STATEMENT WITH RESPECT TO FIRST AMENDED JOINT PLANOF REORGANIZATION OF INTERSTATE BAKERIES CORPORATION AND ITSAFFILIATED DEBTORS AND DEBTORS-IN-POSSESSION J. Eric Ivester (ARDC No. 06215581) Samuel S. Ory (Missouri Bar No. 43293) SKADDEN ARPS SLATE MEAGHER & FLOM LLP 333 West Wacker Drive, Suite 2100 Chicago, Illinois60606-1285 Telephone: (312) 407-0700 Facsimile: (312) 407-0411 e-mail: ibcinfo@skadden.com Paul M. Hoffmann (Missouri Bar No. 31922) STINSON MORRISON HECKER LLP 1201 Walnut, Suite 2900 Kansas City, MO 64106-2150 Telephone: (816) 691-2746 Facsimile: (888) 691-1191 e-mail: phoffmann@stinson.com -and- J. Gregory Milmoe (JM 0919) SKADDEN ARPS SLATE MEAGHER & FLOM LLP Four Times Square New York, New York 10036-6522 Telephone: (212) 735-3000 Facsimile: (212) 735-2000 Attorneys for Debtors and Debtors-in-Possession Dated:January 25, 2008 DISCLAIMER THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN.ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL THE BANKRUPTCY COURT HAS APPROVED THIS DISCLOSURE STATEMENT. THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT (THE “DISCLOSURE STATEMENT”) IS INCLUDED HEREIN FOR PURPOSES OF SOLICITING ACCEPTANCES OF THE FIRST AMENDED JOINT PLAN OF REORGANIZATION OF INTERSTATE BAKERIES CORPORATION AND ITS AFFILIATED DEBTORS AND DEBTORS-IN-POSSESSION (THE “PLAN”) AND MAY NOT BE RELIED UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE HOW TO VOTE ON THE PLAN.NO PERSON MAY GIVE ANY INFORMATION OR MAKE ANY REPRESENTATIONS, OTHER THAN THE INFORMATION AND REPRESENTATIONS CONTAINED IN THIS DISCLOSURE STATEMENT, REGARDING THE PLAN OR THE SOLICITATION OF ACCEPTANCES OF THE PLAN. ALL CREDITORS ARE ADVISED AND ENCOURAGED TO READ THIS DISCLOSURE STATEMENT AND THE PLAN IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.PLAN SUMMARIES AND STATEMENTS MADE IN THIS DISCLOSURE STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE PLAN AND THE EXHIBITS ANNEXED TO THE PLAN AND THIS DISCLOSURE STATEMENT.THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE ONLY AS OF THE DATE HEREOF, AND THERE CAN BE NO ASSURANCE THAT THE STATEMENTS CONTAINED HEREIN WILL BE CORRECT AT ANY TIME AFTER THE DATE HEREOF.IN THE EVENT OF ANY CONFLICT BETWEEN THE DESCRIPTIONS SET FORTH IN THIS DISCLOSURE STATEMENT AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN SHALL GOVERN. THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1125 OF THE UNITED STATES BANKRUPTCY CODE AND RULE 3016(b) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND NOT NECESSARILY IN ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER NON-BANKRUPTCY LAW.THIS DISCLOSURE STATEMENT HAS BEEN NEITHER APPROVED NOR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”), NOR HAS THE SEC PASSED UPON THE ACCURACY OR ADEQUACY OF THE STATEMENTS CONTAINED HEREIN.PERSONS OR ENTITIES TRADING IN OR OTHERWISE PURCHASING, SELLING OR TRANSFERRING SECURITIES OR CLAIMS OF INTERSTATE BAKERIES CORPORATION OR ANY OF ITS AFFILIATES SHOULD EVALUATE THIS DISCLOSURE STATEMENT AND THE PLAN IN LIGHT OF THE PURPOSE FOR WHICH THEY WERE PREPARED. AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS AND OTHER ACTIONS OR THREATENED ACTIONS, THIS DISCLOSURE STATEMENT SHALL NOT CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, STIPULATION OR WAIVER, BUT RATHER AS A STATEMENT MADE IN SETTLEMENT NEGOTIATIONS.THIS DISCLOSURE STATEMENT SHALL NOT BE ADMISSIBLE IN ANY NON-BANKRUPTCY PROCEEDING NOR SHALL IT BE CONSTRUED TO BE CONCLUSIVE ADVICE ON THE TAX, SECURITIES, OR OTHER LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF CLAIMS AGAINST, OR EQUITY INTERESTS IN, INTERSTATE BAKERIES CORPORATION OR ANY OF ITS AFFILIATES, DEBTORS AND DEBTORS-IN-POSSESSION IN THESE CASES. ii SUMMARY OF PLAN The following introduction and summary is a general overview only and is qualified in its entirety by, and should be read in conjunction with, the more detailed discussions, information, and financial statements and notes thereto appearing elsewhere in this Disclosure Statement with respect to the First Amended Joint Plan of Reorganization of Interstate Bakeries Corporation and its Affiliated Debtors and Debtors-in-Possession (the “Plan”).All capitalized terms not defined in this Disclosure Statement have the meanings ascribed to such terms in the Plan.A copy of the Plan is annexed hereto as Appendix A. This Disclosure Statement contains, among other things, descriptions and summaries of provisions of the Plan being proposed by Interstate Bakeries Corporation and eight of its subsidiaries and affiliates, debtors and debtors in possession (collectively, the “Debtors,” “IBC” or the “Company”), as amended on January 25, 2008, with the United States Bankruptcy Court for the Western District of Missouri, Kansas City Division (the “Bankruptcy Court”).Certain provisions of the Plan, and thus the descriptions and summaries contained herein, may be the subject of continuing negotiations among the Debtors and various parties, have not been finally agreed upon, and may be modified. A. Business Overview Collectively, the Debtors are one of the largest wholesale bakers and distributors of fresh baked bread and sweet goods in the United States.The Debtors produce, market and distribute a wide range of breads, rolls, croutons, snack cakes, donuts, sweet rolls and related products under national brand names such as “Wonder®,” “Hostess®,” “Baker’s Inn®,” “Home Pride®”, and “Mrs. Cubbison’s®” as well as regional brand names such as “Butternut®,” “Dolly Madison®,” “Drake’s®” and “Merita®.” The Debtors currently operate 41bakeries and approximately 750 bakery outlets (known as “thrift stores”) located in strategic markets throughout the United States.The Company’s sale force delivers baked goods from approximately 600 distribution centers on approximately 6,200 delivery routes.Net sales for the Company’s 2007 fiscal year were approximately $2,917,268,000. IBC’s need to restructure its business through a chapter 11 reorganization proceeding arose due to the combined effects of several challenges that hindered its ability to successfully compete in the markets in which it operates.Without limitation, these challenges include declining sales, high fixed-cost structure, excess industry capacity, rising employee healthcare and pension costs and higher costs for ingredients and energy.Notwithstanding the Company’s efforts to address the competitive challenges they faced, the Debtors experienced certain specific and compounding events in the summer of 2004, including the need to increase their reserve for workers’ compensation and taking a charge to pretax income of approximately $40 million, which contributed to the Debtors’ liquidity and operational challenges. In light of these business issues and the limited sources of liquidity available to the Company, IBC determined that chapter 11 would afford it the best opportunity for iii restructuring its affairs and for developing and implementing a long-term, go-forward, business strategy.In the initial stage of the chapter 11 restructuring, the Debtors focused on quickly identifying opportunities for cost reductions that did not require fundamental operational changes.These efforts decreased the Company’s operating costs, but they did not directly address or sufficiently offset the continuing decline in sales revenue, its high fixed-cost structure or the other factors that led to its chapter 11 filing. In the second stage of its restructuring, the Company undertook an extensive review of each of its 10 profit centers (“PCs”), identifying areas for improvement in efficiency and profitability. The PCs were created on June 1, 2004, not long before the bankruptcy filings, when the Company transformed its organizational structure from 54 decentralized bakeries into 10 geographically structured groupings of bakeries, depots, routes and bakery outlets. The PC restructuring was intended to eliminate unprofitable products and routes, streamline distribution, rationalize the number of brands and stock-keeping units and eliminate excess capacity. The Company implemented its restructuring plans in each of its 10 PCs, closed a total of 9 bakeries, approximately 200 distribution centers and 300 bakery outlets, and reduced its overall workforce by approximately 7,000. The PC review and restructuring process also resulted in the rationalization of IBC’s delivery route network, reducing the number of routes by approximately 30 percent, from approximately 9,100 delivery routes to approximately 6,400, while serving roughly the same number of customers nationwide. In this phase of the restructuring, the Company also addressed inflationary pressures related to employee costs, commencing negotiations of long-term extensions with respect to most of its 420 collective bargaining agreements with union-represented employees.The negotiations resulted in ratification by employees or agreements reached in principle, subject to ratification by employees, of approximately 310 CBAs. In addition to these efforts to address cost and efficiency issues, at around the same time IBC initiated an aggressive marketing program designed to offset consistent revenue declines. The underlying focus of the marketing program, which is ongoing, is to develop protocols to better anticipate and meet changing consumer demand by developing a consistent flow of new products.Toward this end, in August 2005, IBC hired Richard Seban as Chief Marketing Officer. Mr. Seban has 30 years of experience in sales, marketing and new product development in consumer packaged goods, including tenure as president and chief operating officer of Canadian seafood company High Liner Foods and several positions at Sara Lee Bakery, an IBC competitor. The Company’s marketing efforts included the re-launching of the Company’s iconic Wonder® bread brand on a national basis as Wonder® Classic together with the launch in January 2006 of three new Wonder® bread products: “Wonder® made with Whole Grain White,” “Wonder® Kids,” and “Wonder® White Bread Fans® 100% Whole Grain.” On April 1, 2006, the Company also introduced new products for its buns and rolls product segment, including Wonder® wheat hamburger and hot dog buns and Wonder® buns made with whole grains. iv The Company continues to work on other programs and additional new product launches. On the sweet goods side of the business, the Company recently launched an updated packaging redesign for the entire Hostess® line as well as a major promotional and public relations campaign in connection with the 75th anniversary of the introduction of Twinkies®.IBC has also focused on introducing and expanding upon new products such as the highly successful Hostess® 100 Calorie Packs.Furthermore, the Company has executed various holiday, movie and sports promotion tie-ins and related opportunistic marketing initiatives. In addition, the Company focused on improving its manufacturing processes in its bakeries and improving service to customers through its field sales force and rationalizing its field and corporate infrastructure to ensure that those costs were in line with the restructured PC configuration. Despite their successes, the Debtors continued to encounter several obstacles.In addition to inflationary pressures caused by rising ingredient, fuel and labor costs, the impediments to profitability that have plagued the Company for the last several years – decentralized operations, lack of innovation (in marketing, products and delivery structure) and increased competition – continued to affect the Company’s profitability, resulting in EBITDA of $48.5 million for fiscal 2005 (ending May 28, 2005) and of approximately $4.0 million for fiscal 2006 (ending June 3, 2006). Accordingly, in June 2006, shortly after the end of the 2006 fiscal year, and due in part to the Company’s continued financial decline, several of the Debtors’ constituents instigated certain actions seeking to install new management and a reconstituted board of directors (the “Board”), with the goal of bringing fresh ideas and new perspectives to the Debtors’ operational and financial prospects. As a result, in February 2007, with the input ofthe Creditors’ Committee (as hereinafter defined), the Equity Committee (as hereinafter defined), the Debtors’ postpetition lenders and the Prepetition Lenders, the Debtors hired Craig D. Jung as CEO to establish a vision of the future of IBC, and lead the management team, employees and the parties in interest in this case to the fulfillment of that vision.Specifically, Mr. Jung was charged with creating a viable five year business plan that would form the basis for emergence from chapter 11.Mr. Jung immediately began those efforts, and hired world-class talent to augment the Debtors’ existing management team and led the Company’s efforts to: (1) fix the Company’s cost structure to grow margins; (2) accelerate innovation to realize attractive revenue growth; (3) drive productivity to improve margins; and (4) create a performance culture. To implement these four priorities, IBC undertook certain initiatives.First, IBC set out to implement a distribution system with different delivery options for its customers based on customer size, growth potential and service needs to lower its cost structure and profitably grow revenues.Second, IBC took steps to implement a lean manufacturing program to drive productivity.Third, IBC focused on improving brand management and innovation, including increased investment in marketing IBC’s brands.Lastly, IBC committed to redefining its organization to remove unnecessary layers of management and implement a matrix structure to improve communication, leadership and accountability. v On June 28, 2007, the Company submitted its business plan (the “Business Plan”) to the Creditors’ Committee, the Equity Committee and the steering committee for the Prepetition Lenders (collectively, the “Key Constituents”) for their review and input.The Business Plan contemplated implementing proven changes both in the manner by which the Debtors manufacture their products and, ultimately, deliver them to their consumers.Specifically, with respect to delivery, the Business Plan proposed that the Debtors abandon their historical high-cost, “one-size-fits-all” traditional route delivery structure in favor of an advanced path-to-market structure with the goal of creating better jobs for sales employees and, in doing so, significantly increase selling and delivery productivity. TheBusiness Plan wascreated in two parts. The first part – the Base Plan – was adetermination of the projected operations in eachof the Debtors’business unitson a go-forward basis with minimal changes. The second part is aprojection of what can be achieved through specific initiatives to improve theDebtors’ performance, the projected results of which are layered onto the Base Plan to create the Transformation Plan. The BasePlan was created through a bottom-up process, consisting of developing 5-year forecasts of sales and expenses for each business unit with realistic assumptions and expectations.Sales were forecasted locally by product category, and these forecasts were reviewed by the senior leadership team.The Transformation Plan was created through a top-down process, focusing oncompany-wide initiatives to improve operations and move goods to market efficiently.The initiatives outlined in the Transformation Plan seek to improve asset optimization, material and labor productivity, asset productivity, route optimization, and to develop an enhanced operational leadership structure. In order to implement the Business Plan, the Company realized that the decades-old delivery and sales system that was preserved in the long-term extension agreements with the unions simply does not allow the Debtors to compete profitably.Accordingly, the Debtors undertook to achieve, among other things, agreement upon additional concessions from IBC's unionized employees.To this end, the Company initiated talks with representatives of the two labor organizations representing approximately 90% of their unionized employees: the Bakery, Confectionery, Tobacco Workers & Grain Millers International Union (the "BCTGM") and International Brotherhood of Teamsters (the "IBT").In addition, ten other unions represent various employees of the Debtors.IBC has asked each of these unions for, among other things, greater flexibility in the method and manner of product distribution to customers and cost reductions related to health and welfare programs. Over 95% of the bargaining units represented by the BCTGM have agreed to such concessions.The great majority of the bargaining units of each of the unions other than the IBT have also agreed to these concessions. With respect to the IBT, the Company remains open to negotiations with the IBT and will endeavor to reach an agreement with the IBT that allows the Company to achieve the objectives set forth in the Business Plan.For a more detailed description of these labor issues, please refer to Article VI, Section E.7 of this Disclosure Statement. In September 2007, as a result of Mr. Jung and senior management’s evaluation of how IBC could operate the most efficiently and sustainably, the Company announced its intention to realign its organization in a new cross-functional matrix structure.The Debtors replaced the ten (10) previously existing PCs with eight (8) business units.At the same time, the Company collapsed its sales management structure by eliminating two layers of sales vi management and approximately 200 sales management positions.The Company also determined that it was necessary to exit the bread market in southern California, resulting in the closure of four bakeries, elimination of 325 routes, closure of 17 distribution centers and 19 outlet stores on October 29, 2007. In January 2008, the Debtors further revised the Business Plan to reflect changes in the Debtors’ businesses and their experiences with respect to operations since the Business Plan was originally prepared.The five (5) year proforma financial projections attached as Appendix C to this Disclosure Statement reflect the Business Plan as revised in January 2008. In addition to the other efforts outlined above, the Debtors have also disposed of assets that were no longer necessary to the Debtors’ operations.Since the commencement of these cases, the Company has disposed of non-core assets, the aggregate net proceeds of which have been approximately $116 million. Using the Business Plan, in July 2007 the Company began to assess the basis for one or more plans of reorganization, including reasonable ranges of values for its reorganized business and capital structure upon emergence.IBC discussed its options with the Key Constituents as well as other potential sources that IBC believed could provide debt and equity financing to capitalize the Company for emergence from chapter 11.These efforts led to the filing of a motion to enter into an exit facility commitment which would provide for the foundation for the Plan.On November 7, 2007, the Court approved that certain exit facility commitment letter by and among Silver Point, IBC and Brands, dated October 18, 2007, as amended and restated as of November 6, 2007, together with the annexes and exhibits attached thereto and that certain exit facility fee letter by and among Silver Point, IBC and Brands, dated October 18, 2007, as amended and restated as of November 6, 2007, and delivered contemporaneously with the Commitment Letter (the “Silver Point Transaction”).In connection with the consummation of the Plan of Reorganization (including the entering into and funding of the New Credit Facility (as defined below)), and all related transactions contemplated by the Plan of Reorganization and the Commitment Letter, Silver Point has agreed to underwrite, structure, arrange and syndicate senior credit facilities in an aggregate amount of up to $400 million, comprised of a $120 million senior secured revolving credit facility (the “New Revolving Credit Facility”), a $60 million senior secured term loan facility (the “New Term Loan Facility”) and a $220 million letter of credit facility (the “New Letter of Credit Facility” and together with the New Revolving Credit Facility and New Term Loan Facility, the “New Credit Facility”), consistent with the summary of terms set forth in the Plan and as more fully described in the Commitment Letter (which, pending definitive documentation, controls in the event of any inconsistency between the Commitment Letter and the Plan).Pursuant to the Alternative Proposal Procedures also approved by the Court on November 7, 2007, the Debtors continue to seek proposals from other parties that may be higher or otherwise better than the Commitment Letter to fund the Plan. The Alternative Proposal Procedures required that each continuing potential investor submit a firm and final written offer (each, a “Final Proposal”) on or before 5:00 p.m. (Central time) on January 15, 2008.Further, the Alternative Proposal Procedures provided that if one or more Final Proposals were submitted that were deemed Qualified Bids (as defined in the Alternative Proposal Procedures), the Company would conduct an auction.No competing vii Qualified Bids were received by the Debtors.Therefore, the Debtors are proceeding with the Silver Point Transaction as approved by the Court. The Silver Point Transaction is subject to various conditions and contingencies including, without limitation, that no material adverse change will have occurred.In addition, the Silver Point Transaction is contingent upon ratification of amendments to collective bargaining units governing the relationship between the Debtors and their unionized workforce to implement the Debtors’ Business Plan, as discussed above.The Debtors reached an agreement with the BCTGM and, thus far, 95% of all bargaining units have ratified the modified agreements.Reaching an agreement with the IBT remains an essential contingency to consummation of the Silver Point Transaction and, therefore, confirmation of the Plan.The Debtors’ negotiations with the IBT have thus far not resulted in such an agreement.The IBT has stated that it would prefer that the Company liquidate rather than provide the Debtors with the modifications and concessions they have requested.If the Debtors cannot reach an agreement with the IBT, the Silver Point Transaction cannot be consummated as currently contemplated. Although IBC has accomplished many important goals through the tools afforded by chapter 11, the Company believes that the prospects for further operational improvement will be best achieved outside of chapter 11.There are continued costs of remaining in chapter 11 that IBC believes warrant emergence at this time, including the administrative costs of the chapter 11 process and the continued diversion of management time by the chapter 11 proceedings. Notwithstanding the fact that the Company’s financial performance has, in the most recent periods, stabilized and indeed shown some improvement, IBC’s emergence and implementation of its five-year Business Plan are subject to a number of risks and uncertainties, and are premised on certain assumptions for significant improvement.Certain of such risks are discussed in detail in Article VII of this Disclosure Statement, which should be reviewed in its entirety. B. General Basis for the Plan Each of the Debtors is a proponent of the Plan within the meaning of section 1129 of the Bankruptcy Code.The Plan provides for substantive consolidation of the Estates and contains separate classes and proposes recoveries for holders of Claims against and Interests in the Debtors.After careful review of the Debtors’ current business operations, estimated recoveries in a liquidation scenario, and the prospects of ongoing business, the Debtors have concluded that the recovery to the Debtors’ creditors will be maximized by the reorganization of IBC as contemplated by the Plan. Specifically, the Debtors believe that their businesses and assets have significant value that would not be realized in a liquidation, either in whole or in substantial part.According to the valuation analysis prepared by the Debtors’ investment banker and financial advisor, Miller Buckfire & Co., LLC (“Miller Buckfire”), the liquidation analysis prepared by management with the assistance of the Debtors’ restructuring advisors Alvarez & Marsal LLC (“A&M”), and the other analyses prepared by the Debtors with the assistance of their advisors, viii the Debtors believe that the value of the Estates of the Debtors is significantly greater in the proposed reorganization than it would be in a liquidation. C. Summary of the Plan Structure The Plan contemplates the reorganization of each of the Debtors upon consummation of the Plan and the resolution of the outstanding Claims against and Interests in the Debtors pursuant to sections 1123, 1129 and 1141 of the Bankruptcy Code.The Plan further contemplates that holders of claims pursuant to the Prepetition Credit Facility will receive a distribution of new junior secured debt obligations (i.e., the Junior Secured Notes), subordinated convertible secured debt obligations (i.e., the New Convertible Secured Notes) and Class A Common Stock to be authorized and issued by the Reorganized Debtors on the Effective Date; provided that the amount of Class A Common Stock otherwise to be delivered to the Prepetition Lenders may be reduced to the extent Cash is paid to the Prepetition Lenders as a result of the Rights Offering of Class B Common Stock.Holders of General Unsecured Claims against the Debtors will receive Class B Common Stock, the right to purchase Class B Common Stock pursuant to the terms of the Rights Offering, and Trust Recoveries that are made available for distribution to beneficiaries of the IBC Creditor Trust.The existing common stock of the Company will be cancelled.The Debtors’ equity Interestholders will not receive a distribution under the Plan. Subject to the Restructuring Transactions, each of the nine Debtors in the chapter 11 proceedings will emerge from chapter 11 under the Plan.However, Armour and Main Redevelopment Corporation and New England Bakery Distributors, L.L.C. (each of which are no longer operating and which have no significant assets) will then be dissolved in accordance with applicable non-bankruptcy law. The Plan proposes, and its terms embody, a compromise and settlement of intercreditor issues relating to whether the liabilities and assets of the Debtors should be substantively consolidated for purposes of distributions under the Plan.These issues relate primarily to the following: (a) whether the elements necessary to obtain an order of substantive consolidation are satisfied in the Chapter 11 Cases; (b) the value of the Debtors’ Estates on an individual and consolidated basis, and the proper method of determining such value; (c) whether the Estate of each Debtor should be treated separately for purposes of making payments to holders of Claims; (d) whether it is possible to attribute particular Claims asserted in the Chapter 11 Case to a specific Debtor; (e) the value to be accorded to guarantees issued by one Debtor in favor of creditors of another Debtor; (f) the strength of the relative rights and positions of the different Classes of General Unsecured Claims with respect to disputes over substantive consolidation; (g) other issues having to do with the rights of certain Estates, Claims, or Classes of Claims vis-à-vis other Estates, Claims, or Classes of Claims; (h) the amount and priority of Intercompany Claims and the potential voidability of certain intercompany transfers; and (i) the treatment of Subsidiary Interests. Baker’s Inn Quality Baked Goods, LLC, IBC Sales Corporation, IBC Services, LLC, IBC Trucking, LLC and Interstate Brands Corporation have each guaranteed (the “Guarantees”) the Old Convertible Notes.The Indenture governing the Old Convertible Notes provides the Debtors the flexibility to consolidate or transfer assets, merge or take similar action ix among the Debtor entities.However, because of the Guarantees, U.S. Bank, the trustee under the Indenture, has asserted that the separate estates of the various legal entities should be recognized, and that the holders of Old Convertible Note Claims are entitled to a significantly higher recovery than creditors which do not have such guarantees and whose claims would therefore be entitled to recovery only from the assets of the particular Debtor with whom such creditors transacted business.The Debtors believe that such an assertion would be strongly contested and lead to lengthy and expensive litigation these Estates can ill afford.The arguments asserted by U.S. Bank do not take into account the operation of the subordination provisions of the Indenture, which are in full force and effect, and require that subject to specific exceptions senior creditors, including the Prepetition Lenders, are entitled to receive payment in full before any holder of Old Convertible Notes can retain distributions on account of their claims.Therefore, the Debtors propose a global settlement of all claims related to this issue, which is embodied in the treatment afforded in the Plan to holders of Unsecured Multiple Debtor Claims (i.e., the Substantive Consolidation Compromise).Generally speaking, that treatment affords the holders of Unsecured Multiple Debtor Claims some additional consideration as a result of their claims against multiple entities, in an amount that the Debtors believe is commensurate with the risks of litigation positions which could ultimately be taken by all affected parties. Notwithstanding the proposed Substantive Consolidation Compromise, in the event a class of General Unsecured Claims rejects the Plan as a Class, the Debtors will prosecute the proposed Substantive Consolidation Motion as to such rejecting Class or as to all Classes of General Unsecured Claims in the event Class 12 Other Unsecured Claims votes as a Class to reject the Plan, thereby seeking an order of the Bankruptcy Court granting the substantive consolidation described herein.In the event the Substantive Consolidation Motion is prosecuted to a conclusion and the Court grants a different level of consideration (or an alternative settlement is reached with respect to such rejecting Class), Claimholders in various Classes may receive distributions with a value more or less than those proposed with respect to the Substantive Consolidation Compromise.While distributions may end up on the high end or low end of the ranges described herein, it is highly unlikely that recoveries will be higher or lower than the ranges set forth in each Class. D. Summary of Treatment of Claims and Interests Under the Plan As set forth above, the Plan constitutes a joint plan of reorganization providing for the consolidation of the Debtors’ Estates for distribution and voting purposes.The Plan contains separate classes for holders of Claims against and Interests in the Debtors.As required by the Bankruptcy Code, Administrative Claims and Priority Tax Claims are not classified. The table below summarizes the classification and treatment of the principal prepetition Claims and Interests in the Plan.The classification and treatment for all Classes are described in more detail in Article VII of this Disclosure Statement.The table below also sets forth the Debtors’ estimates of the amount of Claims that will ultimately become Allowed in each Class based upon review by the Debtors of all Claims scheduled by the Debtors, consideration of the provisions of the Plan that affect the allowance of certain Claims, and a general estimate of the amount by which Allowed Claims may ultimately exceed the amount of Claims scheduled by the Debtors.The table below also includes an estimated percentage recovery for holders of Claims in each Class.For purposes of estimating the percentage x recoveries as set forth below, the New Common Stock to be issued pursuant to the Plan was assumed to be valued as provided for in the valuation analysis contained in Section X.D hereof.The estimated percentage recoveries set forth below that are based upon distributions of New Common Stock were calculated using the mid-point of the valuation ranges. Additionally, the Debtors depict estimates of the range of distributions to General Unsecured Creditors that are possible in the event the Debtors are required to prosecute the Substantive Consolidation Motion and either prevail on such motion or, alternatively, the relief requested therein is denied.These ranges are based upon the Debtors’ best estimate of the range of possible outcomes that may occur in connection with litigation on the Substantive Consolidation Motion.It is possible that other substantive consolidation litigants will urge that other outcomes are possible that may result in distributions that are more or less than the ranges shown. The Debtors’ investment banker and financial advisor, Miller Buckfire, performed a valuation of the Reorganized Debtors and the New Common Stock based on information and financial projections provided by the Debtors.The valuation assumptions include, among other things, an assumption that the results projected for the Reorganized Debtors will be achieved in all material respects.However, no assurance can be given that the projected results will be achieved.To the extent that the valuation assumptions are dependent upon the achievement of the results projected by the Debtors, the valuation assumptions must be considered speculative.The valuation assumptions also consider, among other matters, (i) market valuation information concerning certain publicly traded securities of certain other companies that are considered relevant, (ii) certain general economic and industry information considered relevant to the business of the Reorganized Debtors, and (iii) such other investigations and analyses as were deemed necessary or appropriate.The Debtors and Miller Buckfire believe these valuation assumptions are reasonable. The foregoing valuation assumptions are not a prediction or reflection of post-Confirmation trading prices of the New Common Stock or any other securities.Such securities may trade at substantially higher or lower prices because of a number of factors, including those discussed in Article VIII of this Disclosure Statement.The trading prices of securities issued under a plan of reorganization are subject to many unforeseeable circumstances and therefore cannot be predicted. In addition, for certain Classes of Claims, the actual amounts of Allowed Claims could materially exceed or could be materially less than the estimated amounts shown in the table that follows.Accordingly, for these reasons, no representation can be or is being made with respect to whether the estimated percentage recoveries shown in the table below will actually be realized by the holders of Allowed Claims in any particular Class. Class Description Treatment Under Plan Class 1 - Secured Tax Claims the Petition Date against any of the Debtors for taxes owed to a governmental unit secured by a Lien on property in which Debtors have an interest.Under the Plan, each Secured Tax Claim holder xi Class Description Treatment Under Plan A Secured Tax Claim includes any Secured Claim arising prior to shall receive, in full satisfaction, settlement, release, and discharge of and in exchange for such Secured Tax Claim, (x) Cash equal to the amount of such Allowed Secured Tax Claim or (y) such other treatment as to which IBC (or Reorganized IBC) and such Claimholder shall have agreed in writing, provided that such treatment is not more favorable than the treatment in clause (x) above. Estimated Amount of Claims:$275,446 Estimated Percentage Recovery:100% Class 2 - Secured Claims A Secured Claim includes any Claim in any separate subclass of Claims, each subclass which is deemed to be a separate class, (other than the Prepetition Lender Claims) secured by a Lien on property in which Debtors have an interest.A Secured Claim also includes a Claim that is subject to setoff. Under the Plan, the legal, equitable, and contractual rights of each holder of a Secured Claim will be reinstated, which means that such Claimholders’ rights will be unaltered and that IBC will cure outstanding payment defaults.Additionally, the Liens will survive the Chapter 11 Cases and will continue in accordance with the contractual terms of the parties’ underlying agreements until the Claims are paid in full.As alternatives to the foregoing, under the Plan, IBC (or Reorganized IBC) may (i) pay off a Lien in Cash, with the amount of the payment equal to the value of the collateral, (ii) surrender the collateral to the Claimholder, or (iii) agree to some other arrangement with the holder of the Lien. Estimated Amount of Claims:$365,173 Estimated Percentage Recovery:100% Class 3 - Other Priority Claims Other Priority Claims are primarily Claims held by current and former employees for unpaid wages, salaries, bonuses, severance pay, vacation pay, and other unpaid employee benefits.Upon commencement of the Chapter 11 Cases, IBC obtained authority from the Bankruptcy Court to pay such amounts in the ordinary course of business.IBC believes that it has paid the majority of Other Priority Claims, and that there should not be a significant amount of such Claims, remaining unpaid.However, in the event there are any valid Claims for unpaid wages, salaries, and other employee compensation, IBC (or Reorganized IBC) will either pay such Claims in full in Cash or, if necessary, agree with the Claimholder to some other mutually agreeable compensation arrangement. xii Class Description Treatment Under Plan Estimated Amount of Claims:$487,676 Estimated Percentage Recovery:100% Class 4 - Intercompany Claims An Intercompany Claim is a Claim by one or more of IBC and its affiliates against any other IBC affiliate on account of various matters, including management services obligations, employee leasing obligations, royalty obligations and obligations on account of purchased inventory.All Claims between and among the Debtors will, in the sole discretion of the applicable Debtor or Reorganized Debtor, be (a) released, waived and discharged as of the Effective Date, (b) contributed to the capital of the obligor corporation, (c) dividended or (d) remain unimpaired. Class 5 – Administrative Convenience Claims An Administrative Convenience Claim is a Claim (other than a Claim based upon the Indenture) against the Debtors that otherwise would be included in the Classes of the Plan containing General Unsecured Claims that is (a) for $1,000 or less, or (b) for more than $1,000 if the holder of such Claim has made the Convenience Class Election on the Ballot provided for voting on the Plan within the time fixed by the Bankruptcy Court for completing and returning such Ballot.Holders of Administrative Convenience Claims shall receive Cash equal to (x) the amount of such Allowed Claim if such amount is less than or equal to $1,000 or (y) $1,000 if the amount of such Allowed Claim is greater than $1,000. Estimated Amount of Claims:$2,276,829 Estimated Percentage Recovery:100% (This estimate above does not include amounts of Claims nor recovery for Claims above $1,000 which become Administrative Convenience Claims upon the holder thereof making the Convenience Class Election.) Class 6 - Workers’ Compensation Claims Workers’ Compensation Claims are comprised of Claims held by an employee of the Debtors for workers’ compensation coverage under the workers’ compensation program applicable in the particular state in which the employee is employed by the Debtors.The Reorganized Debtors shall pay all Workers’ Compensation Claims that are determined to be valid under applicable state law and the corresponding programs maintained by the Debtors, in accordance with the terms and conditions of such state law and such programs.Workers’ Compensation Claims are Unimpaired under the Plan.The Debtor’s estimate that Workers’ Compensation Claims will be in the xiii Class Description Treatment Under Plan approximate aggregate amount of$67.1 million.As described more fully in Article VI., Section G, the Debtors’ liabilities under the Workers’ Compensation Programs are secured by letters of credit and bonds posted with the Company’s insurers and with the state authorities that govern those self insurance programs in which the Company participates.If the Workers’ Compensation Claims were Impaired under the plain, rather than treated as set forth above, the letters of credit and bonds related to such claims would likely be called, thereby increasing the secured, funded debt under the Prepetition Credit Facility and the Company would likely lose its qualifications to provide self-insurance.Therefore the Debtors have proposed the above treatment as in the best interests of these estates. Estimated Amount of Claims:$67,100,000 Estimated Percentage Recovery:100% Class 7 - General Unsecured Claims (Mrs. Cubbison’s) General Unsecured Claims (Mrs. Cubbison’s) are comprised of general Claims, such as trade Claims, lease and contract rejection Claims, personal injury and other litigation Claims and Claims by governmental entities on account of anything other than taxes, not secured by any collateral, which are obligations of Mrs. Cubbison’s.Holders of these Claims will receive (a) Cash equal to the amount of such General Unsecured Claim against Mrs. Cubbison’s or (b) such other treatment as to which the Debtors (or the Reorganized Debtors) and such Claimholder shall have agreed upon in writing. Estimated Amount of Claims:$13,675 Estimated Percentage Recovery:100% Class 8 – Interests in Subsidiary Debtors Interests in Subsidiary Debtors are all of the Interests in the Debtors other than Interests in IBC and Interests in Brands Preferred Stock.Interests in Subsidiary Debtors will be unaffected by the Plan, except to the extent required by the Restructuring Transactions. Class 9 - Prepetition Lender Claims Prepetition Lender Claims are comprised of all Claims of the Prepetition Agent and the Prepetition Lenders arising under or pursuant to the Prepetition Credit Facility including, without limitation, the Claim of the Prepetition Lenders for Postpetition Interest (to the extent unpaid and whether calculated at the default or non-default rate) pursuant to that certain Amended and Restated Credit Agreement, dated as of April 25, 2002, as amended, supplemented or otherwise modified prior to the Petition Date, by and among Interstate Brands Corporation and Interstate Brands West Corporation (which was subsequently merged into Interstate xiv Class Description Treatment Under Plan Bakeries Corporation), as borrowers, Interstate Bakeries Corporation, IBC Sales Corporation, Baker’s Inn Quality Baked Goods, LLC and IBC Services, LLC, as guarantors, the banks and other financial institutions from time to time thereto, JPMCB, as administrative agent, and others.Each Prepetition Lender will receive its Pro Rata share of each of (i) the Junior Secured Notes, (ii) the New Convertible Secured Notes, and (iii) the Class A Common Stock (which shall be ratably reduced in the event Cash proceeds from the Rights Offering, if any, are paid to the Prepetition Lenders).The Prepetition Lenders are, for the purpose of this Plan only, waiving claims for default interest.Furthermore, there are questions as to whether the consideration being provided to the Prepetition Lenders has a current market value equal to the estimated amount of their Allowed Claims. Estimated Amount of Claims: $450,178,612 (not including letters of credit or default interest) Estimated Percentage Recovery: 100% of principal and interest at non-default rates Class 10 - Capital Lease Claims Capital Lease Claims are the Claims arising under or pursuant to the Capital Leases scheduled on Exhibit B to the Plan.Class 10 Capital Lease Claims consist of the secured portion of all Capital Lease Claims, each of which constitutes a separate subclass and is deemed to be a separate Class.The unsecured portion of all Capital Lease Claims shall be classified and treated as Class 12 Other Unsecured Claims. Holders of Class 10 Capital Lease Claims will (a) receive deferred Cash payments totaling at least the allowed amount of such Allowed Capital Lease Claim, (b) upon abandonment by the Debtors, receive the Capital Lease Collateral, (c) have their Capital Lease Claims Reinstated, or (d) receive such other treatment as the debtors and such Claimholder shall have agreed upon in writing as announced at or prior to the Confirmation Hearing. Estimated Amount of Claims:$3,264,011 Estimated Percentage Recovery:100% (Estimate of Recovery does not include those cases where the Debtors determine to abandon.) Class 11a –Control Group Liability Claims Control Group Liability Claims are Claims asserted by, or on behalf of, qualified defined benefit pension plans, as against (on a joint and xv Class Description Treatment Under Plan several basis) the participating employer and all members of its controlled group of companies and related entities as defined under section 4001(b)(1) of the Employee Retirement Income Security Act of 1974.In the event that (x) Class 11a Control Group Liability Claims votes as a Class to accept the Plan, each holder of a Class 11a Control Group Liability Claim shall, in compromise and settlement of the substantive consolidation issue, and in recognition of the multiple obligor and multiple guarantor liabilities with respect to the Control Group Liability Claims, receive in full satisfaction, settlement, release and discharge of and in exchange for such Control Group Liability Claim, its Pro Rata share of the Control Group Liability Claims Plan Distribution Property (which consists of (a) Class B Common Stock, (b) the option to purchase the Rights Offering Shares as part of the Rights Offering and (c) Trust Recoveries that are made available for distribution to beneficiaries of the IBC Creditor Trust); or (y) if either Class 11a Control Group Liability Claims or Class 12 Other Unsecured Claims votes as a Class to reject the Plan, each holder of a Control Group Liability Claim shall receive such amounts of General Unsecured Claims Plan Distribution Property to which it is entitled as a result of the Bankruptcy Court’s determination of the Substantive Consolidation Motion. Estimated Amount of Claims:$18,768,727 Estimated Percentage Recovery of Proposed Consolidation Settlement:36.7% Range of Potential Recoveries if Substantive Consolidation is Litigated:29.1% (Substantive Consolidation) 70.5% (No Substantive Consolidation) Class 11b – Old Convertible Note Claims Old Convertible Note Claims are Claims arising under or pursuant to the Indenture or the Old Convertible Notes, except Claims by holders of the Old Convertible Notes that are Subordinated Debt Securities Claims.In the event that (x) Class 11b Old Convertible Note Claims votes as a Class to accept the Plan, each holder of an Allowed Class 11b Old Convertible Note Claim shall receive in full satisfaction, settlement, release and discharge of and in exchange for such Old Convertible Note Claim, its Pro Rata share of the Old Convertible Note Claims Plan Distribution Property (which consists of (a) Class B Common Stock, (b) the option to purchase the Rights Offering Shares as part of the Rights Offering and (c) Trust Recoveries that are made available for distribution to beneficiaries of xvi Class Description Treatment Under Plan the IBC Creditor Trust); or (y) if either Class 11b Old Convertible Note Claims or Class 12 Other Unsecured claims votes as a Class to reject the Plan, each holder of an Old Convertible Note Claim shall receive such amounts of General Unsecured Claims Plan Distribution Property to which it is entitled as a result of the Bankruptcy Court’s determination of the Substantive Consolidation Motion. Estimated Amount of Claims:$100,900,000 Estimated Percentage Recovery of Proposed Consolidation Settlement:33.3% Range of Potential Recoveries if Substantive Consolidation is Litigated:29.1% (Substantive Consolidation) 54.0% (No Substantive Consolidation) Class 11c – First Union Claims First Union Claims means the Allowed Claims numbered 8316, 8317and 8318, each in the amount of$78,379.95, currently held by 3V Capital Master Fund Ltd. and originally asserted by First Union Commercial Corporation against Interstate Bakeries Corporation, Interstate Brands Corporation and IBC Trucking, LLC, respectively.On the Distribution Date, (x) in the event the holder of the First Union Claims votes to accept the Plan, the holder of the First Union Claims shall, in compromise and settlement of the substantive consolidation issue, and in recognition of the multiple obligor liabilities with respect to the First Union Claims, receive in full satisfaction, settlement, release and discharge of and in exchange for the First Union Claims, the First Union Claims Plan Distribution Property (which consists of (a) Class B Common Stock, (b) the option to purchase the Rights Offering Shares as part of the Rights Offering and (c) Trust Recoveries that are made available for distribution to beneficiaries of the IBC Creditor Trust); or (y) if either Class 11c First Union Claims or Class 12 Other Unsecured Claims votes as a Class to reject the Plan, the holder of the First Union Claims shall receive such amounts of General Unsecured Plan Distribution Property to which it is entitled as a result of the Bankruptcy Court’s determination of the Substantive Consolidation Motion. Estimated Amount of Claims:$78,380 Estimated Percentage Recovery of Proposed Consolidation Settlement:29.1% Range of Potential Recoveries if xvii Class Description Treatment Under Plan Substantive Consolidation is Litigated:29.1% (Substantive Consolidation) 31.5% (No Substantive Consolidation) Class 11d – General Electric Claims General Electric Claims means the Allowed Claims numbered 8853 and 8854, each in the amount of $6,125,000.00, currently held by 3V Capital Master Fund Ltd. and originally asserted by GE Commercial Finance Business Property Corporation against Interstate Brands Corporation and Interstate Bakeries Corporation, respectively.On the Distribution Date, (x) in the event the holder of the General Electric Claims votes to accept the Plan, the holder of the General Electric Claims shall, in compromise and settlement of the substantive consolidation issue, and in recognition of the multiple obligor and multiple guarantor liabilities with respect to the General Electric Claims, receive in full satisfaction, settlement, release and discharge of and in exchange for the General Electric Claims, the General Electric Claims Plan Distribution Property (which consists of (a) Class B Common Stock, (b) the option to purchase the Rights Offering Shares as part of the Rights Offering and (c) Trust Recoveries that are made available for distribution to beneficiaries of the IBC Creditor Trust); or (y) if either Class 11d General Electric Claims or Class 12 Other Unsecured Claims votes as a Class to reject the Plan, the holder of the General Electric Claims shall receive such amounts of General Unsecured Claims Plan Distribution Property to which it is entitled as a result of the Bankruptcy Court’s determination of the Substantive Consolidation Motion. Estimated Amount of Claims:$6,125,000 Estimated Percentage Recovery of Proposed Consolidation Settlement:29.1% Range of Potential Recoveries if Substantive Consolidation is Litigated:29.1% (Substantive Consolidation) 31.5% (No Substantive Consolidation) Class 12 – Other Unsecured Claims Other Unsecured Claims are comprised of, among other things, trade Claims, lease and contract rejection Claims, personal injury and other litigation Claims and Claims by governmental entities on account of anything other than taxes.Each Holder of an Other Unsecured Claims will receive its Pro Rata share of the Other Unsecured Claims Plan Distribution Property, consisting of (a) Class B Common Stock, (b) the option to purchase the Rights Offering Shares as part of the Rights Offering and (c) Trust Recoveries that xviii Class Description Treatment Under Plan are made available for distribution to beneficiaries of the IBC Creditor Trust. Estimated Amount of Claims:$193,865,215 Estimated Percentage Recovery of Proposed Consolidation Settlement:26.1% Range of Potential Recoveries if Substantive Consolidation is Litigated:29.1% (Substantive Consolidation) 12.0% (No Substantive Consolidation) Class 13 – Subordinated Securities Claims (a) Class 13a – Subordinated Debt Securities Claims (b) Class 13b – Subordinated Equity Securities Claims Subordinated Securities Claims consist of (i) Subordinated Debt Securities Claims, which are Claims subject to subordination under section 510(b) of the Bankruptcy Code arising (a) from the rescission of a purchase or sale of a debt Security of any Debtor, (b) for damages as a result of the purchase or sale of such debt Security, or (c) reimbursement, indemnification, or contribution allowed under section 502 of the Bankruptcy Code on account of such Claim and (ii) all Subordinated Equity Securities Claims, which are Claims subject to subordination under section 510(b) of the Bankruptcy Code arising (a) from the rescission of a purchase or sale of an equity Security of any Debtor, (b) for damages as a result of the purchase or sale of such equity Security, or (c) reimbursement, indemnification, or contribution allowed under section 502 of the Bankruptcy Code on account of such Claim. Estimated Amount of Claims:$3,000,000 Estimated Percentage Recovery:0% Class 14 – Interests in Brands Preferred Stock Interests in Brands Preferred Stock are comprised of (a) the legal, equitable contractual and other rights (whether fixed or contingent, matured or unmatured, disputed or undisputed) of any Person with respect to Brands Preferred Stock and (b) the legal, equitable, contractual and other rights, whether fixed or contingent, matured or unmatured, disputed or undisputed, of any Person to purchase, sell, subscribe to, or otherwise acquire or receive (directly or indirectly) any of the foregoing.Interests in Brands Preferred Stock shall be cancelled, released, and extinguished, and holders of such Interests shall receive no distribution on account of such Interests. Estimated Percentage Recovery:0% Class 15 – Interests in IBC Interests in IBC are comprised of (a) the legal, equitable contractual and other rights (whether fixed or contingent, matured or unmatured, xix Class Description Treatment Under Plan disputed or undisputed) of any Person with respect to Old Common Stock, Old Common Stock Options, or any other equity securities or equity-linked securities of IBC and (b) the legal, equitable, contractual and other rights, whether fixed or contingent, matured or unmatured, disputed or undisputed, of any Person to purchase, sell, subscribe to, or otherwise acquire or receive (directly or indirectly) any of the foregoing.Interests in IBC shall be cancelled, released, and extinguished, and holders of such Interests shall receive no distribution on account of such Interests. Estimated Percentage Recovery:0% THE DEBTORS BELIEVE THAT THE PLAN PROVIDES THE BEST RECOVERIES POSSIBLE FOR THE HOLDERS OF CLAIMS AGAINST AND INTERESTS IN THE DEBTORS, AS APPLICABLE.EACH OF THE DEBTORS STRONGLY RECOMMEND THAT YOU VOTE TO ACCEPT THE PLAN. xx TABLE OF CONTENTS PAGE I. INTRODUCTION 1 II. BANKRUPTCY PLAN VOTING INSTRUCTIONS AND PROCEDURES 2 A. Definitions 2 B. Notice to Holders of Claims and Interests 2 C. Solicitation Package 3 D. General Voting Procedures, Ballots, and Voting Deadline 3 E. Rights Offering Subscription 4 F. Confirmation Hearing and Deadline for Objections to Confirmation 5 III. HISTORY OF THE DEBTORS 7 A. Overview of Business Operations 7 B. Recent Financial Results 9 IV. PREPETITION CAPITAL STRUCTURE OF THE DEBTORS 10 A. Prepetition Credit Facility 10 B. Prepetition Notes 10 C. Equity 10 V. CORPORATE STRUCTURE OF THE DEBTORS 11 A. Current Corporate Structure 11 B. Board of Directors 11 C. Executive Officers 12 VI. THE CHAPTER 11 CASES 13 A. Events Leading to Commencement of the Chapter 11 Cases 13 B. Continuation of Business; Stay of Litigation 14 C. Summary of Certain Relief Obtained at the Outset of the Chapter 11 Cases 15 1. First Day Orders 15 2. Appointment of Statutory Committees 16 D. Post-Petition Financing 17 1. DIP Credit Agreement 17 2. Other Financial Transactions 20 3. Surety Program 21 E. Other Significant Events During the Chapter 11 Cases 21 1. Corporate Entity Reorganization 21 2. Mrs. Cubbison’s Filing and Related First Day Orders 22 3. Omnibus Procedures 23 4. Information Technology Decisions 27 5. Real Estate Matters 28 6. Labor and Employee Matters 30 xxi 7. Exclusivity 35 F. Summary of Claims Process, Bar Date, Certain Claims, and Professional Fees 36 1. Claims Process 36 2. Schedules and Statements of Financial Affairs 36 3. Claims Bar Date 36 4. Proofs of Claim and Other Claims 37 5. Professional Fees 38 G. Workers’ Compensation 38 H. Significant Settlements and Litigation 39 1. SEC Inquiry 39 2. Smith, et al. v. Interstate Bakeries Corp., et al. 40 3. June 2003 Shareholder Derivative Lawsuit 40 4. Labor Litigation 41 5. Environmental Matters 41 6. Preference Adversary Action 44 7. Adversary Action Against the Prepetition Lenders 44 8. ABA Plan 44 9. Settlement of the Gianopolous Litigation 46 10. Nestle Purina Petcare 47 I. Accomplishments During the Chapter 11; Development and Summary of the Business Plan; and IBC’s Go-Forward Strategy 47 1. Strategic Initiatives 47 2. Reasons for Emergence at This Time 53 3. IBC’s Future Strategy 54 J. Treatment of PBGC Plans 54 VII. SUMMARY OF THE REORGANIZATION PLAN 54 A. Overall Structure of the Plan 55 B. Substantive Consolidation 56 C. Reorganized Capital Structure Created by Plan 61 1. New Credit Facility 61 2. Junior Secured Notes 61 3. New Convertible Secured Notes 61 4. IBC Equity Ownership 61 D. Rights Offering 62 E. Classification and Treatment of Claims and Interests 63 1. Treatment of Unclassified Claims under the Plan 64 2. Treatment of Classified Claims and Interests under the Plan 66 3. Special Provisions Regarding Insured Claims 77 4. Special Provisions Regarding Class 11 Unsecured Multiple Debtor Claims and Class 12 Other Unsecured Claims 78 5. Reservation of Rights Regarding Claims 78 F. Means for Implementation of the Plan 78 1. Continued Corporate Existence 78 2. Corporate Action 78 xxii 3. Certificate of Incorporation and Bylaws 79 4. Cancellation of Old Securities and Agreements 79 5. Authorization and Issuance of New Common Stock 80 6. Rights Offering 80 7. Directors and Officers 84 8. Employment, Retirement, Indemnification and Other Agreements and Incentive Compensation Programs 85 9. Implementation of the Long Term Incentive Program 86 10. Termination of the SERP 86 11. Issuance of Junior Secured Notes, New Convertible Secured Notes Class A Common Stock and Class B Common Stock 86 12. Post-Effective Date Financing 86 13. Preservation of Causes of Action 87 14. Plan Modification and Amendments 87 15. Committees 87 16. Payment of Statutory Fees 88 17. Corporate Action 88 18. Effectuating Documents; Further Transactions 88 19. Exemption From Certain Transfer Taxes and Recording Fees 88 G. Unexpired Leases and Executory Contracts 89 1. Assumed (Non-Union) Contracts and Leases 89 2. Rejected (Non-Union) Contracts and Leases 89 3. Assumption and Rejection of Union Contracts 90 4. Payments Related to Assumption of Executory Contracts and Unexpired Leases 90 5. Rejection Damages Bar Date 91 H. Restructuring Transactions 91 I. Provisions Governing Distributions 92 1. Time of Distributions 92 2. No Interest on Claims 92 3. Disbursing Agent 92 4. Surrender of Securities or Instruments 92 5. Instructions to Disbursing Agent 93 6. Services of Indenture Trustees, Agents and Servicers 93 7. Record Date for Distributions to Holders of Old Convertible Notes 93 8. Claims Administration Responsibility 93 9. Delivery of Distributions 93 10. Procedures for Treating and Resolving Disputed and Contingent Claims 94 11. Fractional Securities; Fractional Dollars 95 J. Allowance of Certain Claims 96 1. DIP Facility Claims 96 2. Professional Claims 96 3. Substantial Contribution Compensation and Expenses Bar Date 97 4. Administrative Claims Bar Date 97 5. The ACE Insurance Program. 97 xxiii K. IBC Creditor Trust 98 1. Appointment of Trustee 98 2. Assignment of Trust Assets to the IBC Creditor Trust 98 3. The IBC Creditor Trust 99 4. The Trust Advisory Board 100 5. Funding of the Expense Advance 101 6. Repayment of the Expense Advance 101 7. Distributions of Trust Assets 101 L. Effect of the Plan on Claims and Interests 102 1. Revesting of Assets 102 2. Discharge 102 3. Compromises and Settlements 103 4. Release of Certain Parties 104 5. Releases by Holders of Claims. 105 6. Setoffs 105 7. Exculpation and Limitation of Liability 106 8. Indemnification Obligations 106 9. Injunction 107 10. Central States Settlement 107 VIII. CERTAIN FACTORS TO BE CONSIDERED 107 A. General Considerations 107 B. Certain Bankruptcy Considerations 107 C. Business Factors and Competitive Condition 108 1. General Economic Conditions 108 2. Business Factors 108 D. Declining demand for the Debtors’ products could have adverse effects on their financial results 109 1. Obesity 109 2. Dietary Guidelines 109 3. Consumer Tastes 110 E. Conditions Precedent to Consummation; Timing 110 F. The Silver Point Exit Financing Commitment; Negotiations With The Unions 110 G. Inherent Uncertainty of Financial Projections 111 H. Terms of existing collective bargaining agreements and labor disruptions could adversely impact the Debtors’ results of operations 112 I. Implementation of various information technology systems could disrupt the Debtors’ business and adversely affect their financial condition and results of operations 113 J. The Debtors’ internal control over financial reporting was not effective as of June 2, 2007 and weaknesses in their internal controls and procedures could adversely affect the Debtors’ financial condition 113 K. Increases in employee and employee-related costs could have adverse effects on the Debtors’ financial results 113 xxiv L. Increases in prices and shortages of raw materials, fuels and utilities could cause the Debtors' costs to increase 114 M. Price increases could reduce demand for the Debtors’ products 114 N. Competition could adversely impact the Debtors’ results of operations 115 O. The Debtors may be obligated to make additional contributions, or incur withdrawal liability, to multi-employer pension plans 115 P. The Debtors rely on the value of their brands, and the costs of maintaining and enhancing the awareness of their brands are increasing 117 Q. Economic downturns could cause consumers to shift their food purchases from the Debtors’ branded products to lower priced items 117 R. Inability to anticipate changes in consumer preferences may result in decreased demand for products 117 S. The Debtors’ intellectual property rights are valuable and any inability to protect them could dilute the Debtors’ brand image and adversely affect their business 118 T. Further consolidation in the retail food industry may adversely impact profitability 118 U. Future product recalls or safety concerns could adversely impact the Debtors’ business and financial condition and results of operations 118 V. Costs associated with environmental compliance and remediation could adversely impact the Debtors’ operations 119 W. Government regulation could adversely impact the Debtors’ operations 120 X. Access to Financing and Trade Terms 120 Y. Claims Estimations 120 Z. Certain Risk Factors Relating to Securities to be Issued Under the Plan 121 1. No Current Public Market for Securities 121 2. Potential Dilution 121 3. Dividends 121 4. Change of Control 121 AA. Leverage 122 BB. Impact of Interest Rates 123 CC. Litigation 123 DD. Adverse Publicity 123 IX. CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN 123 A. Certain U.S. Federal Income Tax Consequences to the Debtors 124 1. Cancellation of Indebtedness Income 124 2. Utilization of NOLs 125 3. The Treatment of the New Convertible Secured Notes 125 4. United States Real Property Holding Corporation Status 125 5. Alternative Minimum Tax 126 B. Certain U.S. Federal Income Tax Consequences to Claimholders 126 1. Claimholders of Prepetition Lender Claims 126 2. Claimholders of Capital Lease Claims 127 3. Claimholders of Unsecured Multiple Debtor Claims 128 4. Claimholders of Other Unsecured Claims 131 xxv C. Information Reporting and Backup Withholding 132 D. U.S. Federal Income Tax Characterization of the IBC Creditor Trust 133 E. Importance of Obtaining Professional Tax Assistance 133 X. FEASIBILITY OF THE PLAN AND THE BEST INTERESTS TEST 133 A. Feasibility of the Plan 133 B. Acceptance of the Plan 134 C. Best Interests Test 134 D. Valuation of the Reorganized Debtors 136 1. Introduction. 136 2. Valuation. 136 E. Application of the Best Interests Test to the Liquidation Analysis and the Valuation of the Reorganized Debtors 139 F. Confirmation Without Acceptance of All Impaired Classes:The ‘Cramdown’ Alternative 140 G. Conditions Precedent 141 1. Conditions to Confirmation 141 2. Conditions to Consummation 141 H. Waiver of Conditions to Confirmation and Consummation of the Plan 143 I. Retention of Jurisdiction 143 XI. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN 145 A. Continuation of the Bankruptcy Case 145 B. Alternative Plans of Reorganization 145 C. Liquidation Under Chapter 7 or Chapter 11 145 XII. VOTING REQUIREMENTS 146 A. Parties-in-Interest Entitled to Vote 148 B. Classes Impaired Under the Plan 148 1. Voting Impaired Classes of Claims. 148 2. Unimpaired Classes of Claims. 148 3. Impaired Classes of Claims and Interests Deemed to Reject the Plan. 149 XIII. RIGHTS OFFERING SUBSCRIPTION PROCEDURES 149 XIV. CONCLUSION 150 A. Hearing on and Objections to Confirmation 150 1. Confirmation Hearing. 150 2. Date Set for Filing Objections to Confirmation of the Plan. 150 B. Recommendation 150 xxvi APPENDICES Appendix A — First Amended Joint Plan of Reorganization of Interstate Bakeries Corporation and Its Affiliated Debtors and Debtors-in-Possession Appendix B — Liquidation Analysis Appendix C — Pro Forma Financial Projections Appendix D — Historical Financial Results xxvii I. INTRODUCTION Interstate Bakeries Corporation and eight of its subsidiaries and affiliates (the “Affiliate Debtors”), debtors and debtors in possession (collectively, the “Debtors,” “IBC” or the “Company”), submit this disclosure statement (the “Disclosure Statement”) pursuant to section 1125 of Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) for use in the solicitation of votes on the First Amended Joint Plan of Reorganization of Interstate Bakeries Corporation and its Affiliated Debtors and Debtors-in-Possession (the “Plan”) proposed by the Debtors and filed with the United States Bankruptcy Court for the Western District of Missouri, Kansas City Division (the “Bankruptcy Court”), on January 25, 2008.A copy of the Plan is annexed as Appendix A hereto. This Disclosure Statement sets forth certain information regarding the Debtors’ prepetition operating and financial history, the need to seek chapter 11 protection, significant events that have occurred during the Chapter 11 Cases, and the anticipated organization and operations of the Reorganized Debtors.This Disclosure Statement also describes terms and provisions of the Plan, including certain alternatives to the Plan, certain effects of confirmation of the Plan, certain risk factors associated with securities to be issued under the Plan, and the manner in which distributions will be made under the Plan.In addition, this Disclosure Statement discusses the confirmation process and the voting procedures that Claimholders in Impaired Classes must follow for their votes to be counted. FOR A DESCRIPTION OF THE PLAN AND VARIOUS RISK AND OTHER FACTORS PERTAINING TO THE PLAN AS IT RELATES TO HOLDERS OF CLAIMS AGAINST AND INTERESTS IN THE DEBTORS, PLEASE SEE ARTICLE VII HEREIN – SUMMARY OF THE REORGANIZATION PLAN AND ARTICLE VII HEREIN – CERTAIN FACTORS TO BE CONSIDERED. THIS DISCLOSURE STATEMENT CONTAINS SUMMARIES OF CERTAIN PROVISIONS OF THE PLAN, CERTAIN STATUTORY PROVISIONS, CERTAIN DOCUMENTS RELATED TO THE PLAN, CERTAIN EVENTS IN THE CHAPTER 11 CASES, AND CERTAIN FINANCIAL INFORMATION.TO THE EXTENT ANY PORTION OF THE DISCLOSURE STATEMENT CONFLICTS WITH THE PLAN, THE PLAN SHALL GOVERN.ALTHOUGH THE DEBTORS BELIEVE THAT SUCH SUMMARIES ARE FAIR AND ACCURATE, SUCH SUMMARIES ARE QUALIFIED TO THE EXTENT THAT THEY DO NOT SET FORTH THE ENTIRE TEXT OF SUCH DOCUMENTS OR STATUTORY PROVISIONS.FACTUAL INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT HAS BEEN PROVIDED BY THE DEBTORS’ MANAGEMENT, EXCEPT WHERE OTHERWISE SPECIFICALLY NOTED.THE DEBTORS DO NOT WARRANT OR REPRESENT THAT THE INFORMATION CONTAINED HEREIN, INCLUDING THE FINANCIAL INFORMATION, IS WITHOUT ANY MATERIAL INACCURACY OR OMISSION. 1 II.BANKRUPTCY PLAN VOTING INSTRUCTIONS AND PROCEDURES A. Definitions Except as otherwise provided herein, capitalized terms not otherwise defined in this Disclosure Statement have the meanings ascribed to them in the Plan.In addition, all references in this Disclosure Statement to monetary figures refer to United States of America currency unless otherwise expressly provided. B. Notice to Holders of Claims and Interests This Disclosure Statement is being transmitted to certain Claimholders for the purpose of soliciting votes on the Plan and to others for informational purposes.The purpose of this Disclosure Statement is to provide adequate information to enable the holder of a Claim against the Debtors to make a reasonably informed decision with respect to the Plan prior to exercising the right to vote to accept or reject the Plan. By order entered on [●], 2008, the Bankruptcy Court approved this Disclosure Statement as containing information of a kind and in sufficient and adequate detail to enable Claimholders that are entitled to vote on the Plan to make an informed judgment with respect to acceptance or rejection of the Plan.THE BANKRUPTCY COURT’S APPROVAL OF THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE EITHER A GUARANTY OF THE ACCURACY OR COMPLETENESS OF THE INFORMATION CONTAINED HEREIN OR AN ENDORSEMENT OF THE PLAN BY THE BANKRUPTCY COURT. ALL CLAIMHOLDERS ARE ENCOURAGED TO READ THIS DISCLOSURE STATEMENT AND ITS APPENDICES CAREFULLY AND IN THEIR ENTIRETY BEFORE DECIDING TO VOTE EITHER TO ACCEPT OR TO REJECT THE PLAN.This Disclosure Statement contains important information about the Plan, considerations pertinent to acceptance or rejection of the Plan, and developments concerning the Chapter 11 Cases. THIS DISCLOSURE STATEMENT AND THE OTHER MATERIALS INCLUDED IN THE SOLICITATION PACKAGE ARE THE ONLY DOCUMENTS AUTHORIZED BY THE COURT TO BE USED IN CONNECTION WITH THE SOLICITATION OF VOTES ON THE PLAN.No solicitation of votes may be made except after distribution of this Disclosure Statement, and no person has been authorized to distribute any information concerning the Debtors or the Plan other than the information contained herein. CERTAIN OF THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS BY ITS NATURE FORWARD LOOKING AND CONTAINS ESTIMATES, ASSUMPTIONS AND PROJECTIONS THAT MAY BE MATERIALLY DIFFERENT FROM ACTUAL, FUTURE RESULTS.Except with respect to the projections set forth in Appendix C attached hereto (the “Projections”), and except as otherwise specifically and expressly stated herein, this Disclosure Statement does not reflect any events that may occur subsequent to the date hereof and that may have a material impact on the information contained in this Disclosure Statement.Neither the Debtors nor the Reorganized Debtors intend to update the Projections for the purposes hereof; thus, the Projections will not reflect the impact of any subsequent events not 2 already accounted for in the assumptions underlying the Projections.Further, the Debtors do not anticipate that any amendments or supplements to this Disclosure Statement will be distributed to reflect such occurrences.Accordingly, the delivery of this Disclosure Statement does not imply that the information herein is correct or complete as of any time subsequent to the date hereof. EXCEPT WHERE SPECIFICALLY NOTED, THE FINANCIAL INFORMATION CONTAINED HEREIN HAS NOT BEEN AUDITED BY A CERTIFIED PUBLIC ACCOUNTANT AND MAY NOT HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES. C. Solicitation Package Accompanying this Disclosure Statement are, among other things, copies of (1) the Plan (Appendix A hereto); (2) the notice of, among other things, the time for submitting Ballots to accept or reject the Plan; the date, time and place of the hearing to consider the confirmation of the Plan and related matters; and the time for filing objections to the confirmation of the Plan (the “Confirmation Hearing Notice”); (3) as applicable, either (a) a ballot for the appropriate class in which you are entitled to vote (Classes 9, 10, 11 and 12) to be used by you in voting to accept or reject the Plan, or, (b) in lieu of a ballot, notice explaining why you are not entitled to vote; (4) if you are entitled to subscribe to the Rights Offering, the subscription documents; (5) the Solicitation Procedures Order; and (6) solicitation letters, if any, from the Debtors and/or the Creditors’ Committee. D. General Voting Procedures, Ballots, and Voting Deadline If you are a holder of a Claim entitled to vote on the Plan and a Ballot is included herewith, after carefully reviewing the Plan, this Disclosure Statement and the detailed instructions accompanying your Ballot, please indicate your acceptance or rejection of the Plan by voting in favor of or against the Plan on the enclosed Ballot.Please complete and sign your original Ballot (copies will not be accepted) and return it in the envelope provided. Each Ballot has been coded to reflect the Class of Claims it represents.Accordingly, in voting to accept or reject the Plan, you must use only the coded Ballot or Ballots sent to you with this Disclosure Statement. IN ORDER FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE PROPERLY COMPLETED AS SET FORTH ABOVE AND IN ACCORDANCE WITH THE VOTING INSTRUCTIONS ON THE BALLOT AND RECEIVED NO LATER THAN [FEBRUARY 25, 2008], AT 4:00 P.M. (PACIFIC TIME) (THE “VOTING DEADLINE”) BY, AS APPLICABLE, THE DEBTORS’ VOTING AGENT, KURTZMAN CARSON CONSULTANTS (“KCC”), AT INTERSTATE BAKERIES CORP BALLOT PROCESSING, C/O KURTZMAN CARSON CONSULTANTS LLC, 2, EL SEGUNDO, CA 90245, OR THE DEBTORS’ SPECIAL VOTING AGENT, GLOBIC ADVISORS (“GLOBIC”), AT GLOBIC ADVISORS, ATTN: ROBERT STEVENS, ONE LIBERTY PLAZA, 23RD FLOOR, NEW YORK, NY 10006.DO NOT RETURN ANY STOCK CERTIFICATES OR DEBT INSTRUMENTS WITH YOUR BALLOT.Additionally, 3 if you have any questions about (1) the procedure for voting your Claim or Interest with respect to the packet of materials that you have received or (2) the amount of your Claim or Interest, you should contact KCC at (888)647-1732 or Globic at (212)201-5346. If you wish to obtain, at your own expense, unless otherwise specifically required by Federal Rule of Bankruptcy Procedure 3017(d), an additional copy of the Plan, this Disclosure Statement, or any appendices or exhibits to such documents, please contact KCC at the address set forth above.In addition, imaged copies of the Plan and Disclosure Statement (including, after the Plan Supplement Filing Date, all Exhibits, Plan Schedules and Appendices) and all pleadings and orders of the Bankruptcy Court are publicly available on the Bankruptcy Court’s website, www.mow.uscourts.gov, for a nominal charge (a PACER account is required), atKCC’s general website address, www.kccllc.net/ibc, free of charge. FOR FURTHER INFORMATION AND INSTRUCTION ON VOTING TO ACCEPT OR REJECT THE PLAN, SEE ARTICLE XII HEREIN – VOTING REQUIREMENTS. E. Rights Offering Subscription In addition to being entitled to vote to accept or reject the Plan, holders of Allowed or Disputed Unsecured Multiple Debtor Claims in Class 11 and holders of Allowed or Disputed Other Unsecured Claims in Class 12 are, through the Plan, being offered the opportunity to subscribe for the Rights Offering Shares.The holders of such Claims who duly and timely complete and execute a Subscription Form and otherwise comply with the terms of Section 7.6 of the Plan will then be able to purchase the Rights Offering Shares in exchange for a Cash payment.The Subscription Form will be included in the Solicitation Package that is mailed to Rights Offering Participants. Rights Offering Participants who wish to participate in the Rights Offering are required to (a) return a duly completed and executed Subscription Form to the Subscription Agent so that such form is received by the Subscription Agent on or before the Subscription Expiration Date; and (b) pay an amount equal to the Subscription Purchase Price by wire transfer or bank or cashier’s check so as to be received by the Subscription Agent on or before the Subscription Purchase Price Payment Date, or, with respect to holders of Class 11b Old Convertible Note Claims, if the securities of such holder are held through a bank or brokerage firm, send the Subscription Form to the bank or brokerage firm (or follow such firm’s directions with respect to submitting subscription instructions to the firm) with enough time for the bank or brokerage firm to effect the subscription through The Depository Trust Company on or before the Subscription Purchase Price Payment Date.If the Subscription Agent for any reason does not receive from a given Initial Rights Offering Participant both a timely and duly completed Subscription Form and timely payment of such holder’s Subscription Purchase Price, such Initial Rights Offering Participant will be deemed to have relinquished and waived its right to participate in the Rights Offering. IF FOR ANY REASON THE PLAN IS WITHDRAWN OR IS OTHERWISE NOT CONFIRMED BY THE BANKRUPTCY COURT, THEN THE RIGHTS OFFERING PARTICIPANTS’ SUBSCRIPTION RIGHTS WILL BE CANCELLED, TERMINATED, AND 4 DEEMED NULL AND VOID AND NO RIGHTS OFFERING SHARES WILL BE ISSUED AND ANY AMOUNTS PAID BY RIGHTS OFFERING PARTICIPANTS IN RESPECT OF THE TOTAL SUBSCRIPTION PRICE WILL BE REPAID TO SUCH RIGHTS OFFERING PARTICIPANTS. F. Confirmation Hearing and Deadline for Objections to Confirmation Pursuant to section 1128 of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 3017(c), the Bankruptcy Court has scheduled the Confirmation Hearing to begin on [March 12, 2008], at [●] a.m. (prevailing Central time) before the Honorable Jerry W. Venters, United States Bankruptcy Judge, Charles Evan Whittaker Courthouse, 400 East 9th Street, Kansas City, Missouri 64106, Courtroom 6A.The Confirmation Hearing may be adjourned from time to time by the Bankruptcy Court without further notice except for the announcement of the adjournment date made at the Confirmation Hearing or at any subsequent adjourned Confirmation Hearing.The Bankruptcy Court has directed that objections, if any, to confirmation of the Plan be filed with the Clerk of the Bankruptcy Court and served so that they are
